 

Exhibit 10.4

SECOND AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS SECOND AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT (this
“Amendment”) is dated as of February 20, 2020, by, between and among the persons
and entities signing this Amended below under the heading “Sellers” (each being
referred to individually as “Seller,” and collectively as “Sellers”) and THE
PROCACCIANTI GROUP, LLC a Rhode Island limited liability company (“Purchaser”).
Seller and Purchaser are sometimes referred to herein individually as a “Party”,
and collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser are parties to that certain Membership Interest
Purchase Agreement with an Effective Date as of January 14, 2020, as amended
(collectively, the “Original Agreement”);

 

WHEREAS, Seller and Purchaser desire to modify certain time periods contained in
the Original Agreement as provided herein; and

 

WHEREAS, unless otherwise defined herein, capitalized terms used in this
Amendment shall have the meanings ascribed to such terms in the Original
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:

 

1.    Amendments. The following amendments to the Original Agreement shall be
effective upon the date hereof:

 

(a)Inspection Period. The text of Section 14.19 of the Original Agreement is and
shall hereby be deleted in its entirety and replaced with the following:

 

“Inspection Period means the period of time commencing on the Effective Date and
terminating at 6:00 pm (Eastern Standard Time) on February 27, 2020.”

 

2.            No Other Amendment or Modification; Ratification. The Original
Agreement remains in full force and effect and is hereby ratified and confirmed
by Seller and Purchaser, except with respect to matters set forth in this
Amendment. From and after the date hereof, all references to the Agreement shall
be deemed to refer to the Original Agreement as amended by this Amendment. In
the event of a conflict between the terms and conditions of the Original

 





 

 

Agreement and those set forth in this Amendment, the terms and conditions of
this Amendment shall control.

 

3.            Counterparts; Facsimile and PDF. This Amendment may be executed in
any number of counterparts each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts shall constitute one and the
same agreement. Facsimile and portable document format (PDF) signatures shall
have the same force and effect as original signatures.

 

4.            Amendments. This Amendment may not be changed, modified or
terminated, nor may any provision hereunder be waived, except by an instrument
executed by the parties hereto.

 

5.            No Third-Party Beneficiaries. This Amendment is binding on and
inures to the benefit of the parties hereto. The provisions of this Amendment
are not intended to benefit any third parties.

 

6.            Entire Agreement. The Original Agreement, as amended by this
Amendment, contains all of the terms agreed upon between the parties hereto with
respect to the subject matter hereof, and all agreements heretofore had or made
between the parties hereto are merged in the Original Agreement, as amended by
this Amendment, which alone fully and completely expresses the agreement of said
parties.

 

[Remainder of page intentionally left blank]

 



2

 



 

 

IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
date first written above.

 

  SELLERS:       TPG DP JV, LLC,   a Delaware limited liability company        
By: /s/ James A. Procaccianti     Name: James A. Procaccianti     Title:
Authorized Signor     Address:             ETJ Gano Holdings, Inc.   a Rhode
Island corporation         By: /s/ James A. Procaccianti     Name: James A.
Procaccianti     Title: Authorized Signor     Address:             PRJA Gano
Holdings, LLC,   a Delaware limited liability company         By: /s/ James A.
Procaccianti     Name: James A. Procaccianti     Title: Authorized Signor    
Address:             EHI Gano Holdings, Inc.   a Rhode Island corporation      
  By: /s/ James A. Procaccianti     Name: James A. Procaccianti     Title:
Authorized Signor     Address:  

 

[signatures continue on following page]

 



3

 

 

  PURCHASER:       THE PROCACCIANTI GROUP, LLC,    a Rhode Island limited
liability company         By: /s/ Ron M. Hadar     Name: Ron M. Hadar     Title:
Authorized Signor

 



4

